Citation Nr: 0913800	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  06-11 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
the service-connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Hancock, Counsel




INTRODUCTION

The Veteran served on active duty from November 1962 to 
November 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the RO.  

In the May 2005 rating decision, the RO granted service 
connection and assigned a 30 percent rating for PTSD.  

As the Veteran perfected an appeal to the initial rating 
assigned following the grant of service connection the Board 
has characterized this issue in accordance with the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
compensation.  

The Board also observes that the RO, as part of a February 
2007 rating decision, granted service connection for 
avascular necrosis and degenerative joint disease of the 
hips.  Thus, this matter is no longer before the Board for 
the purpose of appellate.  



FINDING OF FACT

The service-connected PTSD currently is shown to be 
productive of a disability picture that more nearly 
approximates that of occupational and social impairment, with 
reduced reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships.  



CONCLUSION OF LAW

The criteria for the assignment of an initial 50 percent 
evaluation, but not higher, for the service-connected PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130 
including Diagnostic Code 9411 (2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), spoke only to cases of entitlement to an 
increased rating.  

Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence.  

In sum, there is no evidence of any VA error in assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
There is no suggestion that any VA defect in assisting the 
Veteran reasonably affects the fairness of this adjudication.  
Indeed, the Veteran has not suggested that such an error, 
prejudicial or otherwise, exists.  


Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).   Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 
(Code) 9411, a 30 percent disability evaluation encompasses 
PTSD manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  


Factual Background

The RO granted service connection for PTSD and assigned the 
current 30 percent evaluation in May 2005.  

A review of a January 2005 private psychiatric examination 
report shows that the examining physician supplied a 
diagnosis of PTSD, described as chronic and severe.  The 
examiner assigned the Veteran a Global Assessment of 
Functioning (GAF) score of 35.  

The Veteran's symptoms were noted to include intrusive 
thoughts, nightmares, andedonia, restricted affect, sleep 
problems, irritability, concentration and memory problems, 
hypervigilence, and exaggerated startle response.  The 
Veteran reported preferring to spend quiet time at home 
alone.  

The examiner also commented that the Veteran endorsed 
depressive symptoms including depressed mood, thoughts of 
death and crying spells.  He also described some panic 
symptoms.  

The examination findings included normal speech, anxious and 
depressed mood, restricted affect, linear thought process, 
but no hallucinations, delusions or active suicidal and 
homicidal ideation.  His judgment and insight were described 
as fair.  

The examiner opined that the Veteran, due to his PTSD, was 
severely compromised in his ability to sustain social 
relationships and was also severely compromised in his 
ability to sustain work relationships.  The Veteran was noted 
to be currently employed with the postal service.  

During an April 2005 VA PTSD examination, the examiner noted 
that he had reviewed the veteran's claims folder in 
conjunction with the examination.  

The Veteran complained of sleep problems, waking up almost 
every night.  He also complained of having nightmares and 
hypervigilence.  He liked to be alone and lacked many good 
friends.  He and his wife would sometimes go out to eat, and 
he occasionally attended church.  He complained of being 
irritable and depressed.  He avoided crowds and complained of 
intrusive thoughts.  The Veteran had been employed at the 
Post Office for the past 10 years.  He noted he missed two to 
three days a year of work because of stress and anxiety.  

On examination, the Veteran was neatly groomed and dressed.  
His attitude was pleasant.  His speech was normal.  Neither 
hallucinations, delusions, nor paranoia was present.  He was 
not homicidal or suicidal.  He did complain of nightmares, 
intrusive thoughts, startle response and hypervigilence.  His 
affect was described as being manifested by mild depression 
and moderate anxiety.  He was irritable.  He was fully 
oriented.  His judgment was good; insight was fair.  PTSD was 
diagnosed.  The examiner assigned a GAF score of 50.  

A review of private psychiatric-based treatment records from 
the Goldsboro Psychiatric Clinic includes a September 2005 
follow up assessment when the Veteran complained of sleep 
difficulties with night sweats, but no panic attacks.  He 
added that he rarely socialized and that he had memory 
problems.  PTSD was diagnosed, and a GAF score of 45 was 
supplied.  

A January 2006 follow up assessment report shows that the 
Veteran complained of having two panic attacks a week.  He 
did not socialize at all, was hypervigilent, and had 
intrusive thoughts.  He also mentioned having memory 
problems.  A GAF score of 45 was supplied.  

Another private medical report, dated in May 2006, includes a 
GAF score of 50.  The Veteran at this time again complained 
of having panic attacks, occurring two to three times a week, 
and intrusive thoughts and memory problems.  

In the course of a January 2007 VA PTSD examination, the 
examiner reviewed the claims folder.  The Veteran complained 
of worsening PTSD symptoms, including nightmares, sleep 
problems, avoidance of crowds, and hypervigilence.  He denied 
suicide attempts and panic attacks.  

The Veteran reported being afforded private treatment 
(Goldsboro) every four months.  The Veteran worked full time 
with the postal service and did not miss any work due to his 
psychiatric symptoms.  He denied having any close friends, 
watched television occasionally, and went to church.  The 
Veteran added that he was close to his children.  

The examination showed no loose associations or flight of 
ideas.  His mood was subdued but cooperative.  His affect was 
appropriate.  He complained of intrusive thoughts and 
nightmares, but denied homicidal and suicidal thoughts.  No 
thought processes impairment was demonstrated.  

The Veteran also denied having delusions or hallucinations.  
He was fully oriented.  His memory was adequate.  His insight 
and judgment were adequate.  PTSD was diagnosed.  A GAF score 
of 52 was provided.  The examiner commented that some 
impairment of interpersonal interactions was present.  


Analysis

Given the evidence of record, the Board finds the service-
connected disability picture to more nearly approximate that 
of occupational and social impairment manifested by reduced 
reliability and productivity and difficulty in establishing 
and maintaining effective work and social relationships as 
contemplated by a 50 percent evaluation under Diagnostic Code 
9411.  See 38 C.F.R. § 4.130.  

Here, during the period of his appeal, his symptoms have 
included some pain attacks, memory problems and disturbances 
of motivation and mood.  

The Board has considered the possibility of a higher rating; 
however, the Veteran does not display suicidal ideation, 
obsessional rituals which interfere with routine activities, 
gross impairment in thought processes or communication, 
persistent delusion or hallucinations, grossly inappropriate 
behavior, or a persistent danger of hurting himself or 
others.  

The Board also finds it significant that the Veteran is shown 
to have retained regular employment with the Post Office for 
a number of years and to have missed little time as a result 
of his service-connected PTSD.  

Accordingly, on this record, the assignment of a 50 percent 
rating, but not higher, for the service-connected PTSD is 
warranted.  




ORDER

An increased evaluation of 50 percent, but not higher, for 
the service-connected PTSD is granted, subject to the 
regulations controlling disbursement of VA monetary benefits. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


